IN THE SUPREME COURT OF THE STATE OF DELAWARE

GARY SHOCKLEY,                            §
                                          §
      Respondent Below,                   §   No. 179, 2019
      Appellant,                          §
                                          §   Court Below: The Court of
      v.                                  §   Chancery of the State of Delaware
                                          §
MELVIN GREEN,                             §   C.A. No. 2018-0782
                                          §
      Petitioner Below,                   §
      Appellee.                           §

                          Submitted: May 20, 2019
                          Decided:   May 24, 2019

                                  ORDER

      The Senior Court Clerk issued a notice, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for the Court’s lack

of jurisdiction to consider an appeal from a decision issued by a Master in Chancery.

On May 8, 2019, the Court received the certified mail receipt indicating that the

appellant had received the notice to show cause. The appellant has not responded to

the notice within the required ten-day period. For that reason, dismissal of the appeal

is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice